Title: To George Washington from Henry Knox, 4 April 1783
From: Knox, Henry
To: Washington, George


                        
                            Sir,
                            West Point 4 April 1783
                        
                        Under the idea of the certainty of peace, I submit it to Your Excellency whether it will be proper to issue
                            any more ammunition to the troops. The situation of the army precludes the probability of an attack. A few hours, even
                            supposing the possibility of a demand, would obtain a supply from this post. I have been induced to these reflections by a
                            return for the first Massachusetts’ brigade, signed by Major Barber, for a number of arms, accoutrements, three thousand
                            flints and forty thousand Musket cartridges. I have ordered all the articles to be issued, except, two thousand flints and
                            the 40,000 musket cartridges, which I have suspended until I have your orders. If they are issued and the army disbanded,
                            the public will certainly lose them, and if each brigade should ask a similar proportion the number will be immense. I
                            have the honor to be, With the highest respect, Your Excellency’s Most obedient servant
                        
                            H. Knox
                        
                    